Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 1 of 35 PageID #: 1947




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------)(
  NEIL SOOROOJBALLIE,

                             Plaintiff,

  -vs-                                                          15 Civ. 1230 (WFK)

  THE PORT AUTHORITY OF NEW
  YORK AND NEW JERSEY and GARY
  FRATTALI, Individually,

                             Defendants.
  --------------------------------------------------)(




                          PLAINTIFF'S MEMORANDUM OF LAW IN
                        OPPOSITION TO DEFENDANTS' MOTION FOR
                     JUDGMENT AS A MATTER OF LAW AND REMITTITUR




                                              MARJORIE MESIDOR

                                           PHILLIPS & AS SOCIATES
                                             45 Broadway, Suite 620
                                             New York, N.Y. 10006
                                                 (212) 248-7431

                                             STEPHEN BERGSTEIN

                                          BERGSTEIN & ULLRICH, LLP
                                                5 Paradies Lane
                                             New Paltz, N.Y. 12561
                                                (845) 469-1277
                                              Counsel for Plaintiff
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 2 of 35 PageID #: 1948




                                     TABLE OF CONTENTS

  PRELIMINARY STATEMENT ............ .. ..... ... ..... .. ...... ... ............ 1

  STATEMENT OF FACTS .. ..... ... .............................. ... .......... . 1

         1. Plaintiffs experience and training ... .. ...... . . ..... .. ......... .. ......... . 1

         2. Frattali denies Plaintiff the boiler training course .. .... ... ...... .. ............ 2

         3. Frattali denies Plaintiff the Junior Supervisory Assessment .. ...... ....... ...... 2

         4. Plaintiff is denied a meal reimbursement . ..... .. .................. ... ...... 3

         5. The Watch Engineer position ........ .. ..... ... .... ... ...... ..... ........ 4

         6. Frattali subjects Plaintiff to workplace harassment through racial slurs ....... ..... 6

         7. Plaintiff files an EEO charge with Port Authority ... ......................... 7

         8. The first February 4, 2014 counseling memo ..... . . .... ... ....... ....... .... 9

         9. The second February 4, 2014 counseling memo ........... .. ...... . ..... . . .. 10

         10. The first March 27, 2014 counseling memo ...... .. .... .. ......... .. . . .. .. 10

         11. The second March 27, 2014 counseling memo .... .. ..... ... ....... . ....... 11

         12. The July 17, 2014 counseling memo .................. .... ......... .... . 12

         13. Plaintiff files a charge of discrimination with the EEOC ..................... 13

         14. Port Authority accuses Plaintiff of sabotaging equipment .... ... ......... .. .. 13

         15. Plaintiffs pain and suffering ... . . .. .................... ... .......... ... 14

         16. The verdict ......... . . ...... ... ..... .. . ..... .. ..................... 17

  ARGUMENT .. ... ...... .. ..................... ... .... .. ...... ... .......... .. 17

  POINT I ....... .. ...... .. ..... . ....... .. ..... .. . . .......................... . 17

  DEFENDANTS ARE NOT ENTITLED TO JUDGMENT AS A MATTER OF LAW

         A.     Defendant waived its rights under Rule 50(b) in making a cursory
                Rule 50(a) motion at trial ...... .. ...... . .. .... .. ...... .... .......... 17
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 3 of 35 PageID #: 1949




        B.     The jury had an evidentiary basis to find that Defendants subjected
               Plaintiff to a hostile work environment on the basis of race/national origin . . . . 18

  POINT II . . . ................................ . .............. .. ...... .... ..... 24

  THE DAMAGES AW ARD DOES NOT SHOCK THE CONSCIENCE

  POINT III ................... . ....................... . ...... ... ... . .......... 27

  THE PUNITIVE DAMAGES AWARD IS APPROPRIATE

  CONCLUSION . ..... .. ...... .... ................... ... ................. .... . 29




                                                 11
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 4 of 35 PageID #: 1950




                                    TABLE OF AUTHORITIES

  Barham v. Wal-Mart Stores, Inc.,
        2017 WL 3736702 (D. Conn. Aug. 30, 2017) ........... . ....... ..... . ... .... . 27

  Brady v. Wal-Mart Stores, Inc.,
         455 F. Supp. 2d 157 (E.D.N.Y. 2006) ................. .. ....... ........ .... . 26

  Creacy v. BCBG Max Azria Grp., LLC,
        2017 U.S. Dist. LEX1S 49523 (S.D.N.Y. Mar. 31, 2017) . .... ....... ....... ..... 21

  Cross v. N. Y. C. Transit Auth.,
         417 F.3d 241 (2d Cir. 2005) ... ... ..... ... ............ . .. ....... ....... .... 19

  DiSorbo v. Hoy,
        343 F.3d 172 (2d Cir. 2003) .... .. .................... .. .. ....... ... . .. .... 26

  Duarte v. St. Barnabas Hosp.,
         2018 WL 4440501 (S.D.N.Y. Sept. 17, 2018) ............. .... ....... . ... . .... 25

  E.E. 0. C. v. Mavis Discount Tire, Inc.,
           129 F. Supp. 2d 90 (S.D.N.Y. 2015) . ...... . ............. .... .......... ... .. 28

  Fisher v. Mermaid Manor Home for Adults, LLC,
         2016 WL 7330554 (E.D.N.Y. Dec. 16, 2016) ............... .. .. .......... . 19, 22

  Galdieri-Ambrosini v. Nat'/ Realty & Dev. Corp.,
         136 F .3d 276 (2d Cir. 1998) ....... ... ..... ... ............ .... ......... ... . 17

  Hill v. City ofNY.,
          136 F. Supp. 3d 304 (E.D.N.Y. 2015) ... ..... .. ............. .... ......... ... 21

  Hughes v. PBA,
        850 F.2d 876 (2d Cir. 1988) . ... ..... ... .................... .... .... . ... ... 26

  Kirsch v. Fleet Street, Ltd.,
         148 F.3d 149 (2d Cir. 1998) ... .. ..... ... .... ... ............. .. . .. . . . .... .. 18

  Lewis v. American Sugar Refining, Inc.,
         325 F. Supp. 3d 321 (S.D.N.Y. Aug. 17, 2018) ...................... 21, 22, 27, 28

  Matusick v. Erie Cty. Water Auth.,
         739 F.3d 51 (2d Cir. 2014) ..... .. ..... .... .... .. .............. ....... ..... 18



                                                  111
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 5 of 35 PageID #: 1951




  Olsen v. County ofNassau,
         615 F. Supp. 2d 35 (E.D.N.Y. 2009) ... ... ..... ... ..... .. ............. 24, 25, 26

  Osorio v. Source Enterprises,
         2007 U.S. Dist. LEXIS 18725 (S.D.N.Y. March 5, 2007) ..................... 25, 26

  Patane v. Clark,
         508 F.3d 106 (2d Cir. 2007) ... ... .. . .. ... ..... .. .......................... 20

  Patterson v. Balsamico,
         440 F .3d 104 (2d Cir. 2006) ... ... ..... ... ..... ... ..... ... ......... ... ..... 27

  Payne v. Jones,
         711 F.3d 85 (2d Cir. 2012) .... ... ..... ... ...... .. ......................... 27

  Phillips v. Bowen,
          278 F.3d 103 (2d Cir. 2002) .... ... ..... ... ...... .. ........................ 25

  Piesco v. Koch,
         12 F.3d 332 (2d Cir. 1993) . .... .... ..... ... ..... .. ..... ... ................ 17

  Pucino v. Verizon Communs., Inc.,
         618 F.3d 112 (2d Cir. 2010) ..... ... ..... ... ...... .. .... .. ................. 20

  Redd v. NY. State Div. of Parole,
         678 F.3d 166 (2d Cir. 2012) ...... ... ..... ... ..... .. ....................... 20

  Rivera v. Rochester Genesee Reg'! Transp. Auth.,
         702 F.3d 685 (2d Cir. 2012) . ..... ... ..... ... ...... .. ..... ... .............. 19

  Samuels v. Air Trans. Local 504,
        992 F.2d 12 (2d Cir. 1993) .. ...... ... ..... ... ..... .. ...... .. .............. 17

  Summa v. Hofstra Univ.,
       708 F.3d 115 (2d Cir. 2013) .. ..... ... ..... .... ..... .. ..................... 19

  Thomas v. iStar Financial, Inc.,
        652 F.3d 141 (2d Cir. 2011) ... ..... ... ..... ... ..... .. ...... ... ............ 27

  Thorsen v. County of Nassau,
         722 F. Supp. 2d 277 (E.D.N.Y. 2010) ... ...... ... ..... .. ..... ... . ........ 25, 26

  Tillery v. Lynn,
          607 F. Supp. 399 (S.D.N.Y. 1985) ..... .. ..... ... ..... .. ...... ... ........... 28


                                                 lV
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 6 of 35 PageID #: 1952




  Tolbert v. Queens Coll.,
         242 F.3d 58 (2d Cir. 2001) . ... .... .. ..... ... ...... ... ...... . .. ....... .. ... 19

  Turley v. ISG Lacko.wanna, Inc.,
         774 F.3d 140 (2d Cir. 2014) ... ..... .. ....................... ... ........... 24

  Whitehurst v. 230 Fifth, Inc.,
        998 F. Supp. 2d 233 (S.D.N.Y. 2014) ................. .. ....... . .. . ..... .... 21

  Winston v. Verizon Servs. Corp.,
         633 F. Supp. 2d 42 (S.D.N.Y. 2009) .. ... ............. ... ....... .... ........ 21

  Woods v. New York City Dep't of Sanitation,
        1999 WL 476305 (S.D.N.Y. July 8, 1999) . ............. .... ...... . ... ....... 28




                                                  v
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 7 of 35 PageID #: 1953




                                  PRELIMINARY STATEMENT

             Plaintiff Neil Sooroojballie submits this memorandum of law in opposition to Port

  Authority and Gary Frattali's motion for judgment as a matter of law and remittitur.             As

  demonstrated below, the jury found that Defendants discriminated against Plaintiff on the basis

  of his national origin and race, awarding $2,160,000 in compensatory damages against Port

  Authority and $150,000 in punitive damages against Frattali.          The jury properly found in

  Plaintiffs favor, as Frattali discriminated against Plaintiff through racially offensive statements,

  adverse counseling memos, scuttling Plaintiffs promotional efforts and falsely accusing him of

  sabotaging equipment. As the damages awards do not shock the conscience, this Court should

  deny Defendants' motion in its entirety.

                                     STATEMENT OF FACTS

             1. Plaintiff's experience and training.

             Plaintiff Neil Sooroojballie is a 38 year-old man who was born in Guyana. (TT 35

  [the trial transcript is annexed to the Bergstein Affirmation as Exhibit 1]). His cultural heritage

  is West Indian. Id.    He came to the United States 11 years ago. (TT 36). Plaintiff began

  working for Port Authority in January 2001, hired as a Utility System Maintainer (USM)

  stationed at LaGuardia Airport and responding to heating and cooling issues. (TT 36-3 7). The

  USM services and maintains the boilers and air conditioning equipment throughout the airport.

  (TT 37). Usually, Plaintiff was the sole USM on duty, and he worked with an engineer. Id. His

  direct supervisor was Michael Ward. (TT 51 ). Gary Frattali supervised Ward. Id.

             Plaintiff has an associate's degree in HVAC and heat and air-conditioning and

  refrigeration and holds various licenses in New York and New Jersey, including the New Jersey

  Black Seal High Pressure License and the New Jersey High Pressure Blue Seal, which authorize
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 8 of 35 PageID #: 1954




  him to operate and maintain a high pressure boiler. (TT 36, 41-42). Other licenses certify

  Plaintiff to operate "chillers of any size," all-residential back head burners, commercial and city

  multisystems, air-conditioning systems and high-pressure screw guns.         (TT 43-45). He also

  maintains a pesticide license. (TT 44). See generally PX 1 (Plaintiff's various licenses [Exhibit

  2 to Bergstein Aff.]). Early on with Port Authority, Plaintiff received praise for his performance,

  receiving an award for efficiently resolving a troubleshooting call, and winning the Tops in Ops

  award. (TT 38, 169-170). Plaintiff also wort professionalism awards. (TT 39-41).

               2. Frattali denies Plaintiff the boiler training course.

               Plaintiff aspired to become an engineer at Port Authority.        (TT 48).   For that

  promotion, he needed to take a boiler training course. Id. Plaintiff applied for such a course in

  summer 2013.      Id. However, evincing hostility toward Plaintiffs professional advancement,

  Frattali refused to approve the training "because it's too much for [Plaintiff] to comprehend."

  (TT 49, 176-77). Ward also disallowed Plaintiff this training.          (TT 50). While Defendant

  suggested at trial that Plaintiff could have taken the course at BOCES on Long Island, Frattali

  did not tell Plaintiff that he could take the course in another geographical area. (TT 372-73).

  Nor did Frattali provide management with Plaintiffs request for training out of Port Authority's

  district.   (TT 468).   Frattali did not help Plaintiff find a comparable course that would be

  acceptable to the agency. (TT 373).

               3. Frattali denies Plaintiff the Junior Supervisory Assessment.

               In summer 2013, Plaintiff sought the Junior Supervisory Assessment Evaluation

  (JSA), in which Ward would assess his performance and skill-set and forward his name to

  Human Resources, which would evaluate Plaintiff for any promotion, including a supervisory

  position.   (TT 50-51, 53). While Plaintiff was qualified for the JSA in that he had (1) the

                                                   2
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 9 of 35 PageID #: 1955




  educational prerequisites; (2) the work experience; and (3) the necessary attendance and

  discipline records {TT 57-58), Plaintiff was unable to obtain the necessary "supervisor readiness

  recommendation." {TT 58).

             Ward twice told Plaintiff that Frattali "doesn't want to" perform the JSA. {TT 51,

  58). When Plaintiff asked Frattali about this, Frattali said Plaintiff could evaluate himself, which

  is prohibited. (TT 51 ). When Plaintiff again approached Frattali about the JSA, Frattali said,

  "what is it with you type of people. I have .two more that's driving me crazy, and now I have

  you to deal with." (TT 51-52). Frattali was referring to Michael Appiah, who is Guyanese, and

  Govind Patel, who is from India. (TT 52). At trial, Frattali admitted that he did not complete the

  JSA for Plaintiff. (TT 59, 468-69). In contrast, Frattali conducted the supervisory assessment

  for Salvatore Funaro, who is white and lacked the requisite three years' experience and

  necessary licenses. {TT 52-53, 60-62, 393-94, 468-69; PX 57 [Exhibit 3 to Bergstein Aff.]).

             4. Plaintiff is denied a meal reimbursement.

             Plaintiff also ran into Frattali's hostility over the meal reimbursement, which required

  the agency to reimburse employees up to $25.00 for holiday meals. (TT 66-67). In November

  2013, when Plaintiff purchased two meals on the same day, spending less than $25.00, Frattali

  only approved one meal, reasoning the agency "doesn't know if I'm taking that second meal

  home for my family, and he made sure that I just got reimbursed just for one meal." (TT 67: PX

  4 [Exhibit 4 to Bergstein Aff.]). In contrast, like Plaintiff, a white co-worker, Michael Murphy,

  had purchased two meals at the same time for one receipt; yet, Frattali approved Murphy's

  reimbursement for both meals, which at trial Frattali claimed for the first time was merely an

  "oversight." {TT 67-68, 71-73, 368-69, 515, 731; DX M [Exhibit S to Def motion]). Co-

  worker Douglas Oggeri was reimbursed for a meal even though he purchased it at home on Long

                                                   3
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 10 of 35 PageID #: 1956




   Island. (TT 68, 366-67, 515; DX K [Exhibit 5 to Bergstein Aff.]). Frattali approves the meal

   reimbursements. (TT 186-87). For Plaintiff, this was not about the money. "It was the point

   that the other employee, one of them bought stuff from home, took it for his family. The other

   one ... bought three set of meal[s] and he was reimbursed the full amount. It's never about the

   money that I did not get; it's the way he did it." (TT 366).

              5. The Watch Engineer position.

              In August 2013, Plaintiff applied for the Watch Engineer position. (TT 63). At the

   time, Plaintiff had a clean disciplinary record. (TT 64-65). While Plaintiff passed the written

   and performance portions of the examination (TT 65), he was placed on the eligible list (DX G-1

   [Exh. E to Def. motion]; PX 13 [Exh. FF to Def. motion]) even though he did not pass the boiler

   portion of the test. (TT 230). But "Frattali made it clear to Mr. Oggeri that he would make sure

   I would never become a watch engineer at LaGuardia." (TT 66). Frattali "never wanted me to

   elevate within [] LaGuardia." (TT 66). Frattali admitted that, when HR asked him to gauge

   Plaintiffs interest in the Watch Engineer position, he purposefully did not reach out to Plaintiff.

   (TT 503-05).

              In November 2013, Plaintiff was placed on the eligibility list for the Watch Engineer

   position. (TT 77-78). In early 2014, Vincent Piccinich from Human Resources offered Plaintiff

   that position, which would have paid Plaintiff additional salary and allowed him the five years

   he needed to sit for the New York City high pressure license. (TT 73-74). See also DX S [Exh.

   U to Def. motion] (email from Piccinich to inter alia Frattali and Ward stating that Port

   Authority was offering Plaintiff the position). But, scuttling Plaintiffs advancement with Port

   Authority, Frattali told Plaintiff that he "would never be a watch engineer at this facility." (TT

   74). Plaintiff testified, Frattali ')ust didn't want me around there. From my understanding, he

                                                    4
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 11 of 35 PageID #: 1957




   was trying to block everything that I was trying to do." (TT 74). Frattali did not tell Plaintiff

   that he was responsible for letting HR know whether he was accepting or declining the position.

   (TT 404).

                  While Frattali claimed Plaintiff was unsuitable for the position because he failed the

   boiler portion of the Watch Engineer examination, Plaintiff had passed the practical portion

   overall. (TT 75). While Frattali expressed concern that Plaintiff had failed the boiler portion of

   the test, it was Frattali who had previously disallowed Plaintiff from attending the boiler course.

   (TT 76, 78). It was unnecessary for Plaintiff to pass each portion of the practical exam. (TT 76-

   77, 78-79).

                 An additional anomaly relating to the Watch Engineer position was that, under the

   agency's confidentiality rules, Frattali was not supposed to know Plaintiffs assessment results.

   (TT 100-02, 688-89; PX 40, at 2     ~   9 [Exhibit 6 to Bergstein Aff.]). Yet, Frattali conceded that,

   contrary to protocol, he learned the results of Plaintiffs exam.          (TT 75, 482-83).     Due to

   Frattali's intervention, the job offer was revoked.        (TT 123-24).    In January 2014, Human

   Resources asked Frattali to see if Plaintiff was interested in the position. (TT 484-85; DX Q, at

   1-2 [Exhibit 7 to Bergstein Aff.]). Yet, although HR had signed off on the eligibility list and

   Frattali lacked authority to reject eligible candidates, Frattali said Plaintiff was not acceptable for

   this position. (TT 485, 496-98). While Frattali testified at trial that he denied Plaintiff certain

   training for the position for budgetary reasons (TT 499-500), he offered different testimony at

   deposition, claiming he denied the training for administrative reasons. (TT 501).

                 On February 6, 2014, HR sent another email that offered Plaintiff the Watch Engineer

   position at the Staten Island bridges, the George Washington Bridge or the Lincoln Tunnel. (DX

   T [Exh. U to Def. motion]). Plaintiff had to turn down this offer because, in order to update his

                                                       5
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 12 of 35 PageID #: 1958




   New York City high pressure license, he needed to work at LaGuardia for five years. (TT 66,

   237-38).

              6. Frattali subjects Plaintiff to workplace harassment through racial slurs.

              After the union intervened on Plaintiffs behalf in attempting to secure him the Watch

   Engineer position, Plaintiff began to receive a series of counseling memos. (TT 77). Although

   Ward insisted at trial that Frattali did not assist in writing any of the memos (TT 627-29), Frattali

   testified that he helped draft them (TT 732), and he told Plaintiff "that if I decline the watch

   engineer position, he's going to stop writing me up, he's going to stop harassing me, and he's

   going to stop doing whatever he was doing." (TT 79).

              Frattali also began to harass Plaintiff by following him around on the job and "and he

   would constantly look over my shoulder and he would criticize everything that I do. He would

   yell and he would fight me if I can't get the job done, he's going to try to get somebody else to

   come and do the job. It's been like this constantly over the past months. That's all he does,

   whenever I'm there on days and he was there, he would do it." (TT 79-80). Frattali even came

   into the workplace for this purpose when he was not on duty.           (TT 80). This harassment

   distracted Plaintiff as Frattali "will just stand there, he wouldn't say anything, he will just stand

   there and then all of a sudden he would start screaming." (TT 80). See also TT 365 (Plaintiff

   recalled that Frattali showed up during Plaintiff's shift and stood over him while Plaintiff tried to

   work). Frattali did this "because I was the only Indian in that facility that was trying to elevate

   in there, and for some reason, I think that he didn't really want me to go anywhere, he just

   wanted me to remain USM so that way I could be under him at all times." (TT 80). After

   Frattali issued two more counseling memos, prompted by Frattali' s promise to stop harassing

   him, Plaintiff declined the Watch Engineer position that Port Authority had offered to him. (TT

                                                     6
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 13 of 35 PageID #: 1959




   124-25). Plaintiff ultimately declined this position on at least three occasions in order to stop

   Frattali from harassing him any further. (TT 125-26).

              Plaintiff deduced that Frattali's hostility was racially-motivated because of an

   incident that took place when a water leak sprung at the airport on January 9, 2014. (PX 28

   [Exh. Z to Def. motion]). On this occasion, Frattali directed Plaintiff to shut off the water even

   though the sergeant alone has that authority.        Otherwise, shutting off the pumps leaves the

   airport without water, even if a fire breaks out. (TT 81 ). When Plaintiff did not comply with

   Frattali's directive, he said, "You fucking Indian asshole. Shut the pump down. Are you stupid?

   . . . That's why you people are the way you are." (TT 81). See also TT 209 (Plaintiff testified

   that Frattali said, "You fucking Indian asshole, you are supposed to shut the pumps off and you

   didn't listen. That's why you and your people are the way they are"). At trial, Frattali did not

   deny yelling at Plaintiff, though moments later he claimed he "elevated [his] voice." (TT 472-

   73). Relatedly, after Plaintiff filed a discrimination charge, Frattali confronted Plaintiff, calling

   him "wanna be," telling Plaintiff, "You Indians want to be Americans." Frattali then told

   Plaintiff that he was "not white" and that Plaintiff should "go back to my country where I came

   from." (TT 82, 228).

              7. Plaintiff files an EEO charge with Port Authority.

              On January 21 , 2014, after Frattali called him a "fucking Indian asshole." Plaintiff

   filed an internal EEO charge against Frattali. (PX 5 [Exh. F to Def. motion]). Frattali's racial

   statements also prompted Plaintiff to complain to Frattali's boss, who expressed indifference in

   telling Plaintiff that he "was blowing everything out of proportion." (TT 82). Plaintiff further

   reported Frattali's racist comments to Human Resources (TT 229), which "did not do anything

   for me."   (TT 82-83). Nor did the Port Authority's Equal Employment Opportunity office

                                                    7
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 14 of 35 PageID #: 1960




   intervene when Plaintiff filed the EEO charge (TI 83; PX 5 [Exh. F to Def. motion]) and

   verbally told EEO on at least two occasions that Frattali had made racist statements about

   Plaintiffs Indian heritage. (TT 212-14). Frattali knew about the charge when Plaintiff filed it,

   and the EEO office told Frattali that he was prohibited from retaliating about Plaintiff. (TT 506-

   07).

              Although Wayne Turner, Port Authority's Senior EEO Specialist, understood that

   Plaintiff claimed Frattali had discriminated against him and treated him unfairly, he did not even

   ask Plaintiff if he was basing his claim on national origin or racial discrimination. (TT 269-271,

   292-94). Turner did not deem it remarkable that Plaintiff received the belated write-up only a

   few weeks after he filed the EEO charge. (TI 308, 311-12). Nor was Turner even aware that

   Plaintiff had a clean disciplinary record until this point, or that he had received accolades for his

   work. (TT 317).

              Turner conducted a cursory review of the EEO charge, admitting that his office does

   not always ask the complainant such basic questions as the race of any similarly-situated

   coworkers. (TI 270-71, 294-95, 300). Although Plaintiff claimed Frattali had singled him out,

   Turner could not recall asking Plaintiff the race of his co-workers. (TT 303-04). Nor did Turner

   speak with Ward about the EEO charge, and Ward was not even aware at the time that Plaintiff

   had filed this charge against him and Frattali. (TT 629-631). While the EEO office sometimes

   investigates retaliation claims where the employee is written up for something that took place

   prior to the EEO filing, Turner did not do so in Plaintiffs case, even though Plaintiff (1) filed the

   EEO charge on January 21, 2014 and (2) received two counseling memos on February 4, 2014 in

   connection with incidents that took place weeks earlier. (TT 314-15, 318). More broadly,

   despite the sequence of events set forth in Plaintiffs discrimination charges, Turner did not

                                                     8
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 15 of 35 PageID #: 1961




   suspect retaliation or discrimination, testifying that while employees often file EEO charges

   because they are being treated unfairly, that does not mean they have asserted a Title VII

   violation even where, as here, Plaintiff alleged that Frattali had falsified evidence against him.

   {TT 327-29). At trial, Turner minimized Plaintiff's grievances by insisting they only raised

   union matters. {TT 330-33). Not surprisingly, Turner did not think Plaintiff had alleged a Title

   VII claim. {TT 304-05).

               Further demonstrating Turner's cavalier approach toward the EEO complaint, while

   Turner knew that Plaintiff believed that Frattali began retaliating against him because of the

   EEO charge, Turner did not treat Plaintiffs filing as a retaliation complaint even though Turner

   conceded "this could be possible retaliation." {TT 295-96). While Turner knew that Frattali was

   at the center of Plaintiffs complaints, Turner did not even speak with Frattali about the

   allegations. (TT 302).

               8. The first February 4, 2014 counseling memo.

               Plaintiff worked for Port Authority for three years without any write-ups or

   counseling memos. {TT 378, 510-11). This changed in early 2014 {TT 398), after Plaintiff

   complained to EEO.        {TT 92-93).   Frattali testified that he thought Plaintiff allowed his

   performance to decline after his probationary period ended in January 2012. (TT 511). Yet, it

   was another two years before Frattali charged Plaintiff with misconduct. {TT 511). On February

   4, 2014, Plaintiff received two counseling memos.        (PX 27-28 [Exhibits Y and Z to Def.

   motion]).

               The first counseling memo that day accused Plaintiff of taking an extra hour of comp

   time on December 12, 2013. (PX 27). In fact, Plaintiff testified, he took two hours of comp

   time but was charged for three. {TT 96). Plaintiff was also falsely accused of raising his voice

                                                   9
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 16 of 35 PageID #: 1962




   and being confrontational with Ward. (PX 27; TT 199-200, 377). While Ward signed the

   memo, Plaintiff testified that "the words that was used in that memo was some of the words that

   Mr. Frattali would use." (TT 202). This episode took place nearly two months before Plaintiff

   finally received the counseling memo (TT 605-06; PX 28), after Plaintiff filed the EEO charge in

   January 2014, in which Plaintiff explicitly complained about "discrimination" and checked off

   the box for retaliation (PX 5, at 1-2 [Exh. F to Def motion]).

              9. The second February 4, 2014 counseling memo.

              On February 4, 2014, Plaintiff also received Exhibit 28, which concerned the water

   pump incident that took place one month earlier. (TT 95-96; Exh. Z to Def. motion). Ward

   wrote this memo in consultation with Frattali. (TT 607). During that episode, when the pumps

   were flowing 8,000 gallons of water into Hanger 4 per minute, pursuant to Frattali' s directive,

   Plaintiff tried without success to shut off the water. (TT 204-06). The police sergeant, and not

   Plaintiff, was responsible for turning off the pumps. (TT 207-08, 384). Confronted with the Port

   Authority policy, Frattali acknowledged at trial that "[t]he police sergeant is responsible for

   determining the cause of the alarm, i.e., fire or water leak, et cetera, ... issues the appropriate

   orders or instructions to his crew and the personnel at the fire pump station. The area is restored

   upon instructions of the police sergeant only[.]" (TT 471, PX 28, at 3 [Exh. Z to Def. motion]).

              10. The first March 27, 2014 counseling memo.

              On March 27, 2014, Plaintiff received a counseling memo that accused him of failing

   to tum on the boiler even though temperatures fell below freezing overnight. (PX 29 [Exh. BB

   to Def. motion]). In fact, Plaintiff testified, USMs were directed to tum on the boiler when the

   temperature fell below 32 degrees for more than eight hours. (TT 99). Otherwise, the engineer -

   who monitors the temperature from his work location (TT 222-23)-must direct the USM to tum

                                                   10
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 17 of 35 PageID #: 1963




   on the boiler. (TT 99, 222). That night, the temperature did not meet the eight-hour threshold,

   and Plaintiff received no such directive. (TT 99). The Watch Engineer on duty that night, Eric

   Francis, told Frattali he would take responsibility for not turning on the boiler.    (TT 386).

   Frattali acknowledged at trial that another supervisor, Angel Camacho, should have advised

   Plaintiff to switch off the pump. (TT 478-81). Memos like this blocked Plaintiffs promotions

   with Port Authority. (TT 100, 115).

              On March 25, 2014, two days before he received this counseling memo, Plaintiff was

   again offered the Watch Engineer position. (TT 98). Although Plaintiff wanted this promotion,

   he declined the offer because he feared Frattali would otherwise retaliate against him. (TT 121,

   240). See also TT 244 ("I declined that position because [Frattali] threatened me"). When

   Plaintiff declined this position in April 2014, HR told Plaintiff that he would return to his USM

   position. (TT 128-29, PX 21 [Exh. W to Def. motion]). By this point, Plaintiff had a tentative

   job offer from the Department of Correction. (TT 242-43). Plaintiff completed the "new hire"

   packet for that position in June 2014. (TT 246-48). Still, Plaintiff did not start work with the

   Department of Correction until October 27, 2014. (TT 256, 357). In August 2014, Plaintiff

   again turned down a Watch Engineer position out of fear that Frattali would retaliate against

   him. (TT 250-51).

              11. The second March 27, 2014 counseling memo.

              Plaintiff received another counseling memo on April 24, 2014 over an incident that

   transpired on February 23, 2014. (TT 130; PX 30 [Exh. AA to Def. motion]). The memo was

   dated March 27, 2014. (PX 30). (Ward testified this memo should have been dated April 2,

   2014. [TT 626-27]).    Following this incident, but before management served him with this

   counseling memo, Plaintiff had complained to EEO about discrimination. (TT 130).

                                                  11
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 18 of 35 PageID #: 1964




              Frattali collaborated with Ward on this memo even though Frattali did not work on

   the day of the incident. (TT 476-77, 627). In the memo, Ward claimed Plaintiff had failed to

   correct a loose boiler coupling and had improperly completed a log entry. (PX 30). However,

   Plaintiff did not troubleshoot the boiler because he had just come in for his shift and had to make

   the rounds at the entire airport (a four-to-five hour task), and, referring to Watch Engineer Angel

   Camacho, explained that "[t]he engineer instructed to leave it until the day instrument technician

   came in and he will take care of it." (TT 218).

              12. The July 17, 2014 counseling memo.

              On July 17, 2014, Plaintiff received another counseling memo, in which Frattali

   claimed that Plaintiff had left work without permission. (DX S-1 [Exh. CC to Def. motion]).

   The memo was false; Plaintiff had received permission to leave work early with a coworker.

   (TT 131-32, 225-26, 400-01). Plaintiff had no prior AWOL or attendance issues. (TT 132-33).

   Between April 21, 2014 and July 17, 2014, Plaintiff was again offered the Watch Engineer

   position; he again declined the offer. (TT 133). Plaintiff told HR in writing that he had no

   choice but to turn down the position, noting that Frattali had threatened to otherwise fire him:

               [T]he reason I am declining the Watch Engineer position here at
               LaGuardia was not of my free will but I was forced to do so. I don't know
              if you remember back in January 2014, you offered me the position and
              my supervisor Gary Frattali responded by saying that I will not be an
               engineer here at LGA[.] [Y]ou later reply stating that I will NOT get that
              position. After that ... I was granted the position and was scheduled to go
               and do the medical, which I did and was supposed to start my
              indoctrination process. But I was confronted by Mr. Frattali[] [H]e
               threatened me that if I took the Watch Engineer Position that he will
              continue to have me written up until he has justifiable reason to get me
              fired from the Port Authority. He went on saying that if I decline the
              position that he will stop writing me up and things will be normal again. I
              have two kids and a mortgage to pay[.] ... If I took it now he will want to
              retaliate against me and I don't want to go through the stress again. I at
              once even got Doug Egan and EEOC involve[d] in the situation but no one

                                                     12
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 19 of 35 PageID #: 1965




              was willing to help me. So Vincent on that being said I don't know if it's
              the right choice I am making but if its going to give me peace of mind and
              not being discriminated against then I think am better off not being an
              Engineer.

   (PX 24 [Exhibit 8 to Bergstein Aff.]; TT 133-34) (emphasis supplied). The Port Authority EEO

   "did nothing for that complaint," claiming it was merely a union issue. (TT 153-54).

              13. Plaintiff files a charge of discrimination with the EEOC.

              On May 13, 2014, Plaintiff filed a charge of discrimination with the EEOC, which set

   forth Frattali's discriminatory remarks toward Plaintiff. (TT 149, 306-311; PX 7 ,-i,-i 25, 44, 52

   [Exhibit 9 to Bergstein Aff.]). Port Authority contacted the EEOC about the charge on October

   2, 2014. (TT 150-51; PX 53 [Exhibit 10 to Bergstein Aff.]). Frattali was contemporaneously

   aware of this charge, making it the third time the EEO office had notified Defendants that

   Plaintiff claimed that Frattali had discriminated against him. (TT 508-09). Although Plaintiff

   was still a current Port Authority employee, Wayne Turner, Port Authority's EEO specialist, did

   not question Plaintiff about these allegations before concluding that Plaintiff had not alleged a

   Title VII violation. (TT 308, 311-12, 334-35, 340-41 [testifying that he communicated with

   Plaintiffs co-workers and got Frattali's side of the story without contacting Plaintiff]). Nor did

   anyone from Port Authority speak with Ward about the EEOC charge. (TT 629).

              14. Port Authority accuses Plaintiff of sabotaging equipment.

              In October 2014, a week or two after Plaintiff filed the EEOC charge, Port Authority

   accused Plaintiff of criminal mischief, sabotaging the boilers at LaGuardia Airport. (TT 141 ).

   Frattali conceded at trial that he had accused Plaintiff of sabotaging the boiler even though he

   admittedly had no evidence to support that allegation. (TT 144, 509, 529-30, 728). Frattali

   further admitted that his only basis for suspecting Plaintiff was that Frattali had written up


                                                   13
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 20 of 35 PageID #: 1966




   Plaintiff in the past, and because Plaintiff had accused him of discrimination; Frattali believed

   Plaintiff had sabotaged the boilers to retaliate against Frattali. (TT 510, 730). When he accused

   Plaintiff of this serious misconduct, Frattali knew about the EEOC charge and was aware of

   Plaintiff's heritage. (TI 512-15). Other than Frattali, no one at Port Authority thought Plaintiff

   had anything to do with the sabotage. (TT 530-31).

              After hearing Frattali and Michael Appiah discussing how someone had cut the wires

   from one of the boilers, Plaintiff went home without giving it much thought, unaware that

   Frattali had accused him of sabotage. (TI 141, 727-28). Later that day, two men from the Port

   Authority Inspector General's office went to Plaintiffs house to ask about the criminal mischief,

   stating that Plaintiff was "singled out as the number one suspect" and was under investigation.

   (TT 141-43).    Plaintiff was suspended with pay on October 17, 2014.           (TT 143, PX 32).

   Although Wayne Turner, Port Authority's EEO specialist, had "heard about" Plaintiffs

   suspension arising from the boiler sabotage incident, he was not aware that Frattali was behind

   the allegation. (TI 322-23). Of his 24 colleagues who had access to the boiler, Plaintiff was the

   only one who was singled out. (TT 144). The Inspector General cleared Plaintiff of the charges

   in early 2015. (TT 152).

              15. Plaintiff's pain and suffering.

              The stress associated with Frattali's harassment led Plaintiff to avoid Frattali at work,

   often eating lunch alone in his truck if Frattali was in the break room. (TI 135). Plaintiff also

   explained in detail how the work stress affected him:

              I started to question myself, I have to be doing something wrong. You
              know, I tried everything possible to do everything better but there was
              never anything I could have done to please him.

              That end very, very bad, you know, for me at that time. I would even lay

                                                    14
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 21 of 35 PageID #: 1967




              in my bed at nights and I would think should I go into work the next day.
              What is he going to do? What is he going to say? And these were the
              things and my best days at work is whenever he is not there. I would sit
              there and think about this and I keep pondering and asking myself, how
              can I be a husband and a family home? How can I be a family home when
              this man is taking everything from me? I'm being belittled. I keep
              questioning my manhood. How can I be a husband I can't even stand up
              for myself at work. You know, I couldn't even look at my co-workers in
              their face and talk to them. I feel so embarrassed and so little that at times
              I just sit and think that, you know, I don't think that this would ever end.
              And those were the thing that just keep me up at night. And . . . there
              wasn't any way out of any of these things. And it started to break me
              down, break me down into something that I didn't see myself as before.

   (TT 135-36).

              Over time, Plaintiff became "very angry" and could not sleep. (TT 136). He was

   unable to function at work and took out his anger against his wife and children, and "they

   couldn't come anywhere next to me." Id. The stress impacted Plaintiffs marital relations, and

   he thought he was becoming impotent and his life was over. (TT 137). "[T]he only way I

   started to deal with that was I started to drink heavily. When I'm at home I would drink and

   again I would be resentful at home. I just wouldn't want to be bothered. I would be in my

   basement and I will drink until I pass out." Id. Plaintiff drank daily, as it was ''the only thing

   that would take the pain away at that time. . . . [I]t just eases everything for that moment. Id.

   Plaintiff also drank excessively in his car. Id.

              The stress impacted Plaintiff's marriage, and he and his wife "would fight

   constantly." (TT 138). Previously a God-fearing man, Plaintiff now "didn't fear anything" and

   "let everything go" because "[n]obody was out there willing to help me and now my life I feel it

   has been taken away from me." Id. He explained:

              Whenever I'll be drinking ... just to prove to myself that I'm still a man,
              whenever I have the urge to have sex, I would pay and I would go and
              have sex. If I'm at the bar and I have the urge I would go with random

                                                      15
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 22 of 35 PageID #: 1968




               people. It doesn't really matter. I was winning to do anything just to
               prove that the one thing that I had was not taken away from me. The most
               disgusting thing that I did was I was at the bar and there was this
               transgender woman I end up and I had sex with her.

   (TT 138).    This self-destructive behavior was out-of-character (TT 449-450) and lasted for

   months. (TT 140). Plaintiff "began to see the light at the end of the tunnel" when he learned

   about the new position with the Department of Correction in August 2014. (TT 140, 155).

   However, Plaintiffs job experience remained miserable until he left Port Authority in October

   2014. (TT 140).

               In February 2014, Plaintiff consulted with Dr. Michele Martinho for the first time

   about his anxiety and insomnia, which Plaintiff attributed to work-related issues. (TT 429, 439).

   Dr. Martinho prescribed an antidepressant. (TT 430). A few months later, Plaintiff returned to

   Dr. Martinho, this time complaining of increased anxiety and insomnia, for which she prescribed

   medication. (TT 431, 434, 439-440).

               As a result of the stress and anxiety, in 2014, Plaintiff began seeing a psychiatrist, Dr.

   Stanley Schneider, once a week for four to five months. Plaintiff continued to see a doctor for

   two months after leaving Port Authority. (TT 139, 154-55, 254). Plaintiff saw Dr. Schneider on

   14 occasions.     (TT 254, 451).     Plaintiffs "chief complaint that he was being abused and

   intimidated by his supervisor, and that was making him very anxious and he had no out because

   ifhe left the company, he ....was trying to get a license in engineering. He had another year to

   go and he was terrified of leaving." (TT 446). Plaintiff also told Dr. Schneider about Frattali's

   racist comments. (TT 446-47). In addition, Plaintiff said the work-related stress was causing

   marital difficulties and affecting his relationship with his children. (TT 447). Plaintiff was

   prescribed medication for anxiety, sleeplessness and erectile dysfunction. (TT 139). But even


                                                     16
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 23 of 35 PageID #: 1969




   with the medication, when Plaintiff saw Frattali, he felt like he was going to "pass out." Id.

              16. The verdict.

              The jury found that Defendants subjected Plaintiff to a hostile work environment on

   the basis of race or national origin. The jury awarded Plaintiff $2.160 million on damages for

   pain and suffering. The jury awarded Plaintiff $150,000 in punitive damages against Frattali.

   (TT 839-840).

                                             ARGUMENT

                                                POINT I

      DEFENDANTS ARE NOT ENTITLED TO JUDGMENT AS A MATTER OF LAW

              A. Defendant waived its rights under Rule 50(b) in making a cursory Rule 50(a)
                 motion at trial.

              Under Rule 50(a)(2), the party seeking JMOL must "specify the judgment sought and

   the law and the facts on which the moving party is entitled to the judgment." "Although Rule

   50(a) 'does not define how specific' the motion must be ... the purpose of requiring the moving

   party to articulate the ground on which JMOL is sought 'is to give the other party an opportunity

   to cure the defects in proof that might otherwise preclude him from taking the case to the jury.' .

   . . Accordingly, the JMOL motion must at least identify the specific element that the defendant

   contends is insufficiently supported." Galdieri-Ambrosini v. Nat'/ Realty & Dev. Corp., 136

   F.3d 276, 286-87 (2d Cir. 1998) (citing inter alia Piesco v. Koch, 12 F.3d 332, 341 (2d Cir.

   1993) (conclusory statement that "[d]efendants move for [JMOL]" was inadequate)). See also

   Samuels v. Air Trans. Local 504, 992 F.2d 12, 15 (2d Cir.1993) ("[t]he moving party must set

   forth a statement of the specific grounds it relies on for the relief sought. The adequacy of a

   directed verdict motion is tested by whether counsel observed the specificity requirement of Rule


                                                    17
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 24 of 35 PageID #: 1970




   50(a)").

              After Plaintiff put on his direct case, Defendants' counsel simply stated, "I'd like to

   move to dismiss for failure to put on a prima facie case[.]" (TT 546). That argwnent did not

   articulate any precise basis for Rule 50(a) relief, and it did not place Plaintiff on notice of any

   deficiencies in his case. It is also unclear what Defendants were asserting, as the hostile work

   environment analysis does not have a prima facie inquiry. Since the Rule 50(a) motion was

   defective, Defendants have waived any arguments under Rule 50(b), and the standard of review

   is whether they will suffer "manifest injustice." Kirsch v. Fleet Street, Ltd., 148 F.3d 149, 164

   (2d Cir. 1998). As demonstrated below, Defendants cannot meet that high standard.

              B. The jury had an evidentiary basis to find that Defendants subjected Plaintiff
                 to a hostile work environment on the basis of race/national origin.

              "[A] Rule 50 motion must be denied unless the evidence is such that, without

   weighing the credibility of the witnesses or otherwise considering the weight of the evidence,

   there can be but one conclusion as to the verdict that reasonable [persons] could have reached."

   Matusickv. Erie Cty. Water Auth., 739 F.3d 51, 72 (2d Cir. 2014).

              "In ruling on a motion for JMOL, the trial court is required to consider the evidence

   in the light most favorable to the party against whom the motion was made and to give that party

   the benefit of all reasonable inferences that the jury might have drawn in his favor from the

   evidence. The court cannot assess the weight of conflicting evidence, pass on the credibility of

   the witnesses, or substitute its judgment for that of the jury. In making its evaluation, the court

   should 'review all of the evidence in the record,' but it must disregard all evidence favorable to

   the moving party that the jury is not required to believe. . . . That is, the court should give

   credence to the evidence favoring the nonmovant as well as that evidence supporting the moving


                                                   18
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 25 of 35 PageID #: 1971




   party that is uncontradicted and unimpeached, at least to the extent that that evidence comes

   from disinterested witnesses." Tolbert v. Queens Coll., 242 F.3d 58, 70 (2d Cir. 2001).

              "A movant's burden in securing Rule 50 relief is particularly heavy after the jury has

   deliberated in the case and actually returned its verdict." Cross v. NY.C. Transit Auth., 417 F.3d

   241, 248 (2d Cir. 2005). "This 'high bar' may be met when there is 'such a complete absence of

   evidence supporting the verdict that the jury's findings could only have been the result of sheer

   surmise and conjecture' or 'there is such an overwhelming amount of evidence in favor of the

   movant that reasonable and fair-minded persons could not arrive at a verdict against it."' Fisher

   v. Mermaid Manor Home for Adults, LLC, No. 14-CV-3461 (WFK)(JO), 2016 WL 7330554, at

   *1 (E.D.N.Y. Dec. 16, 2016).

              "To prevail on a hostile work environment claim, a plaintiff must make two

   showings: (1) that the harassment was sufficiently severe or pervasive to alter the conditions of

   the victim's employment and create an abusive working environment and (2) that there is a

   specific basis for imputing the conduct creating the hostile work environment to the employer."

   Summa v. Hofstra Univ., 708 F.3d 115, 124 (2d Cir. 2013).

              This Court should view the evidence "cumulatively in order to obtain a realistic view

   of the work environment . . . and to determine whether they alter[ ed] the conditions of

   [plaintiff's] employment and create[ d] an abusive working environment." Rivera v. Rochester

   Genesee Reg'! Transp. Auth., 702 F.3d 685, 695 (2d Cir. 2012). "To establish[] this element, a

   plaintiff need not show that h[is] hostile working environment was both severe and pervasive;

   only that it was sufficiently severe or sufficiently pervasive, or a sufficient combination of these

   elements, to have altered h[is] working conditions." Redd v. NY. State Div. of Parole, 678 F.3d

   166, 175 (2d Cir. 2012). "Since one of the critical inquiries with respect to a hostile environment

                                                    19
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 26 of 35 PageID #: 1972




   claim is the nature of the environment itself, evidence of the general work atmosphere is

   relevant." Id.

              Differential treatment, discipline and work assignments on the basis of race may

   support a hostile-work environment claim, even when the abuse is facially neutral. Pucino v.

   Verizon Communs., Inc., 618 F.3d 112, 118 (2d Cir. 2010). See also id. at 118-19 ("There is

   little question that incidents that are facially [race]-neutral may sometimes be used to establish a

   course of [race]-based discrimination - for example, where the same individual is accused of

   multiple acts of harassment, some overtly [racial] and some not"). In Pucino, the Court of

   Appeals held that plaintiff made out a hostile work environment claim on the basis of unequal

   work assignments and evidence that her supervisor had referred to female employees as

   "bitches" and therefore had "reflected hostility to women." Id. at 118.

              Viewing the evidence as a whole, and bearing in mind that the Court of Appeals has

   "repeatedly cautioned against setting the bar too high," the jury had ample basis to find that

   Frattali's racial discrimination and harassment altered Plaintiffs work environment "for the

   worse." Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007). Denying Defendant summary

   judgment on a similar record, this Court stated:

                Frattali's repeated derogatory comments regarding Plaintiff's race and
                national origin are objectively offensive and disturbing. Considering the
                totality of the circumstances - including Frattali's objection to
                Plaintiffs promotion, as well as other relevant background evidence of
                prior denials of training and promotion - Plaintiff has offered sufficient
                evidence to permit a fact-finder to conclude that he suffered from a
                hostile work environment predicated on animosity regarding his national
                origin, and that such hostility may have been exacerbated by race-based
                ammus.

   (ECF 51, at 8). On three occasions, Frattali disparaged Plaintiffs national origin while he (1)

   actively interfered with Plaintiff's professional advancement; (2) participated in drafting false

                                                      20
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 27 of 35 PageID #: 1973




   counseling memos after Plaintiff filed EEO and EEOC charges; and (3) baselessly accused

   Plaintiff of having sabotaged a boiler simply because Plaintiff had complained about Frattali's

   racial discrimination.

              Frattali plainly demonstrated hostility toward Plaintiff's national origin, stating in

   connection with a workplace episode, "You fucking Indian asshole. Shut the pump down. Are

   you stupid? ... That's why you people are the way you are." {TT 81). After Plaintiff filed an

   EEOC charge, Frattali called Plaintiff a "wanna be," meaning, "You Indians want to be

   Americans." Frattali then told Plaintiff that he was "not white" and that Plaintiff should "go

   back to my country where I came from." {TT 82, 228). Courts "consider the use of 'you people'

   and similar phrases ... as circumstantial evidence of discriminatory animus[.]" Whitehurst v.

   230 Fifth, Inc., 998 F. Supp. 2d 233, 253 n.14 (S.D.N.Y. 2014). See also Lewis v. American

   Sugar Refining, Inc., 325 F. Supp. 3d 321, 354-55 (S.D.N.Y. 2018) Oury could find that

   supervisor harbored racial animus in referring to plaintiff as "you people"); Creacy v. BCBG

   Max Azria Grp., LLC, 14 Civ. 10008 (ER), 2017 U.S. Dist. LEXIS 49523, at *22 (S.D.N.Y. Mar.

   31, 2017) ("Courts in this Circuit have held that a jury can reasonably interpret 'you people' or

   'your kind' as having a racial meaning"); Hill v. City of NY., 136 F. Supp. 3d 304, 337

   (E.D.N.Y. 2015) ("phrases such as 'you people' ... 'could just as easily be interpreted as

   [having] a negative racial connotation[,]' particularly when Plaintiffs 'provide greater specificity

   as to the context of [such phrases'] usage"') (citing inter alia Winston v. Verizon Servs. Corp.,

   633 F. Supp. 2d 42, 53 (S.D.N.Y. 2009) (statements such as, ''you people cannot do anything

   right," permit a reasonable jury to find discriminatory motivation).

              Seeking JMOL, Defendants argue that these discriminatory statements "will not alter

   a work place" and that no one corroborated them. (Def. Br. at 18). Defendants further argue that

                                                   21
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 28 of 35 PageID #: 1974




   other black employees never heard Frattali use racial epithets. Id. Yet, as this Court stated in

   Fisher, the antidiscrimination laws prohibit discrimination against the individual, not a group of

   individuals. 2016 WL 7330554, at *3. While Defendants attempt to show that each counseling

   memo had a legitimate basis (Def. Br. at 19), they overlook how (1) Plaintiff received no such

   counseling before he charged Frattali with discrimination and (2) Plaintiff disputed the factual

   predicate for each memo. "The jury is charged with weighing conflicting testimony, and a

   district court should not grant a new trial on the basis that there is conflicting testimony going to

   credibility. The fact that Plaintiffs testimony on this issue was in conflict with the testimony of

   two of Defendants' witnesses does not render Plaintiffs testimony incredible. It is the province

   of the jury to weigh the conflicting testimony to determine which side is credible." Lewis, 325

   F. Supp. 2d at 341. See also id. at 353 ("On a motion for judgment as a matter oflaw, the court

   will credit testimony favorable to the movant, if that testimony was not impeached or

   contravened.     Defendants, however, continually refer the court to testimony that was

   contravened or testimony that on its own does not constitute 'an overwhelming amount of

   evidence in favor of the movant that reasonable and fair minded [jurors] could not arrive at a

   verdict against him"').

              Defendants also argue the facts surrounding Frattali' s other acts of harassment.

   While Defendants claim Plaintiff was not aggrieved over the PSA because does not know

   Funaro's qualifications (Def. Br. at 2-3), Frattali admitted that Funaro lacked the requisite three

   years' experience (TT 468-69), and Plaintiff produced direct evidence that Frattali did not

   recommend him for the PSA because of his national origin. (TT51-52). While Defendants

   minimize Frattali' s refusal to provide Plaintiff boiler training because Plaintiff received it in

   2012 and 2013 and Frattali allowed others to undergo training outside New York City (Def. Br.

                                                    22
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 29 of 35 PageID #: 1975




   at 5), the prior training has no bearing on whether Frattali denied other necessary training in

   2013, and Frattali's sole reason for this adverse decision was that it was "too much for [Plaintiff]

   to comprehend," a patronizing justification for this experienced employee.           (TT 176-77).

   Similarly, in discussing the Watch Engineer position, Defendants overlook Plaintiffs evidence

   that Frattali somehow learned his confidential test results (TT 75, 482-83), made it clear that

   Plaintiff would "never be a watch engineer at this facility" (TT 74) and did not reach out to

   Plaintiff when HR expressed interest in Plaintiff for the position. (TT 503-05). And Defendant

   truly spins the facts surrounding Plaintiff's interrogation over the alleged boiler sabotage. While

   Defendants concede that "Frattali told the inspectors that he suspected plaintiff because plaintiff

   had circulated a complaint in July 2014 alleging discrimination" (Def. Br. at 14), they add that

   Frattali had objected to Plaintiffs suspension with full pay and benefits. Id. at 15. Yet, the jury

   could find that Plaintiff would never have suffered that indignity had Frattali not falsely accused

   him of this crime, for which Plaintiff was fully cleared.         The sabotage allegation was a

   particularly vicious act of revenge by Frattali, who had endeavored to make Plaintiffs life

   miserable for several years, as evidenced by the flurry of unfair counseling memos and explicitly

   racist statements about Plaintiffs national origin. While Defendant claims the false sabotage

   allegation "can hardly be the cause of a hostile work environment" because Plaintiff was set to

   start a new position with the Department of Corrections (Def. Br. at 19), Frattali's attempt to

   destroy Plaintiffs reputation, expose him to possible criminal charges and make him essentially

   unemployable took place while he still worked for Port Authority.




                                                   23
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 30 of 35 PageID #: 1976




                                               POINT II

              THE DAMAGES AWARD DOES NOT SHOCK THE CONSCIENCE

              "The 'calculation of damages is the province of the jury,' and 'we will not vacate or

   reduce a jury award merely because we would have granted a lesser amount of damages.' ... We

   have observed repeatedly that juries have wide latitude in setting compensation for damages,

   stressing that our review is 'narrow,' considering [under federal law] only 'whether the award is

   so high as to shock the judicial conscience and constitute a denial of justice."' Turley v. ISG

   Lackawanna, Inc., 774 F.3d 140, 162 (2d Cir. 2014).

              Courts in this Circuit have identified three categories of damages for pain and

   suffering in discrimination cases: (1) garden variety; (2) significant and (3) egregious.       "In

   'garden variety' emotional distress claims, 'the evidence of mental suffering is generally limited

   to the testimony of the plaintiff, who describes his or her injury in vague or conclusory terms,

   without relating either the severity or consequences of the injury.' Such claims typically 'lack[ ]

   extraordinary circumstances' and are not supported by any medical corroboration.' 'Significant'

   emotional distress claims 'differ from the garden-variety claims in that they are based on more

   substantial harm or more offensive conduct, are sometimes supported by medical testimony and

   evidence, evidence of treatment by a healthcare professional and/or medication, and testimony

   from other, corroborating witnesses.'" Olsen v. County of Nassau, 615 F. Supp. 2d 35, 46-47

   (E.D.N.Y. 2009).

              "'Significant' emotional distress claims 'differ from the garden-variety claims in that

   they are based on more substantial harm or more offensive conduct, are sometimes supported by

   medical testimony and evidence, evidence of treatment by a healthcare professional and/or

   medication, and testimony from other, corroborating witnesses . . . . "[E]gregious' emotional

                                                   24
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 31 of 35 PageID #: 1977




   distress claims 'generally involve either 'outrageous or shocking' discriminatory conduct or a

   significant impact on the physical health of the plaintiff.' In 'significant' or 'egregious' cases,

   where there is typically evidence of 'debilitating and permanent alterations in lifestyle,' larger

   damage awards may be warranted." Id. at 46-4 7. "Significant" damages claims range from

   $100,000 to $500,000. Thorsen v. County ofNassau, 722 F. Supp. 2d 277, 293 (E.D.N.Y. 2010).

   "In 'egregious' cases, damage awards in excess of $500,000 have been upheld." Duarte v. St.

   Barnabas Hosp., No. 15 CIV. 6824 (PGG), 2018 WL 4440501, at *9 (S.D.N.Y. Sept. 17, 2018).

              Plaintiff suffered egregious pain and suffering.        The work-related stress caused

   depression, anxiety, impotency, insomnia, erectile dysfunction and excessive drinking as he

   fought with and isolated himself from his family and went from being a "God-fearing man" to

   having sex with random strangers. Plaintiff met with two doctors, had repeated counseling visits

   and took medication for the mental health issues that had thrown him into a dark emotional hole.

   Contrary to Defendants' argument, these are not garden variety damages but egregious, and at a

   minimum, significant. (Def. Br. at 21). In assessing Plaintiff's damages, the jury was free to

   consider how Port Authority's EEO office failed to take his internal complaints seriously, both

   allowing the harassment to continue unabated and signaling to Frattali that his discriminatory

   harassment would go unpunished, causing Plaintiff further pain and humiliation.

              In Phillips v. Bowen, 278 F.3d 103 (2d Cir. 2002), the Court of Appeals upheld a

   $400,000 verdict in a harassment case ($570,161.49 in 2018 dollars), noting that "Plaintiff

   submitted evidence of ongoing harassment by each defendant over a five-year period. Phillips

   and her boyfriend testified in detail about her emotional distress, physical illness, and the effects

   of defendants' conduct on her lifestyle and relationships. Phillips' co-workers testified about the



                                                    25
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 32 of 35 PageID #: 1978




   deterioration they observed in Phillips." Id. at 111-12. 1 Compare Osorio v. Source Enterprises,

   05 Civ. 10029, at *5 (JSR), 2007 U.S. Dist. LEXIS 18725 (S.D.N.Y. March 5, 2007) (upholding

   $4 million for pain and suffering in retaliation case where "plaintiff testified at some length

   about the emotional distress and damage to reputation caused by the retaliation"); Hughes v.

   PBA, 850 F.2d 876 (2d Cir. 1988) (sustaining $275,000 in emotional damages [$589,139.37 in

   2018 dollars] where plaintiff alleged "campaign of harassment" in the workplace but he received

   no mental health treatment and made no claim of ongoing psychological problems); Thorsen,

   772 F. Supp. 2d at 295 ($500,000 in emotional distress damages was not excessive where "the

   jury credited Thorsen's allegations that, not only did the defendants remove him from his job

   duties, but in doing so they subjected him to personal humiliation and attempted to destroy his

   professional reputation in retaliation for his political affiliation," and the plaintiff eventually

   stopped treatment and taking antidepressants); Olsen, 615 F. Supp. 2d at 47 (declining to remit

   Plaintiff Ketcham's $400,000 award for pain and suffering [$469 ,571.81 in 2018 dollars] where

   she "testified that the discrimination she suffered affected her 'immensely'" and the

   discrimination caused her to feel "disillusioned and very disappointed" and "caused her to

   become very 'stressed' and 'anxious' about what would happen next at work (i.e., would someone

   'play a ridiculous prank' or 'say something offensive'), which carried over into her personal life,"

   prompting her to seek counseling); Brady v. Wal-Mart Stores, Inc., 455 F. Supp. 2d 157, 197-98

   (E.D.N.Y. 2006) (upholding $600,000 [$682,000 in 2018 dollars] in pain and suffering in

   disability discrimination case where the discrimination caused the plaintiff "great suffering," he


          1
             "When considering the sizes of the awards in earlier cases, we must take into account
   inflation, as the reasonable range for [plaintiffs] injuries today is higher than what it would have
   been ten years ago." DiSorbo v. Hoy, 343 F.3d 172, 185 (2d Cir. 2003).

                                                    26
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 33 of 35 PageID #: 1979




   lost interest in school, lost his appetite, cried for no reason, "displayed an overall demeanor that

   steadily worsened over time" and underwent psychiatric treatment). As Plaintiff put on evidence

   of the severity of pain and suffering and the damages award falls in line with these cases,

   remittitur is unwarranted.

                                               POINT III

                    THE PUNITIVE DAMAGES AWARD IS APPROPRIATE

              "The question faced by a federal court in reviewing a jury's verdict for excessiveness

   has long been whether the amount of the jury's award is 'so high as to shock the judicial

   conscience and constitute a denial of justice."' Payne v. Jones, 711 F.3d 85, 96 (2d Cir. 2012).

   Judicial review of a punitive damages award "is guided by three factors identified by the

   Supreme Court: '(1) the degree of reprehensibility of the tortious conduct; (2) the ratio of

   punitive damages to compensatory damages; and (3) the difference between this remedy and the

   civil penalties authorized or imposed in comparable cases."' Patterson v. Balsamico, 440 F.3d

   104, 120 (2d Cir. 2006). "[T]he degree of reprehensibility of the defendant's misconduct [is]

   '[p]erhaps the most important indicium of the reasonableness of a punitive damages award."'

   Payne, 711 F.3d at 101.

              The jury properly found that Frattali' s discrimination against Plaintiff was egregious,

   as Frattali interfered with Plaintiff's career growth, called him a "fucking Indian" and other

   racial slurs, issued Plaintiff baseless counseling memos and retaliated against Plaintiff by falsely

   accusing him of sabotaging equipment after Plaintiff filed an EEOC charge that implicated

   Frattali. The jury was outraged over Frattali's discriminatory and reprehensible conduct, and the

   $150,000 punitive damages award falls within the range in discrimination cases.            See e.g.

   Thomas v. iStar Financial, Inc., 652 F.3d 141, 149-150 (2d Cir. 2011) (remitting punitive

                                                   27
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 34 of 35 PageID #: 1980




   damages award to $190,000); Lewis, 325 F. Supp. 2d at 370 ("Comparable cases in the context

   of Title VII claims are constrained by the statutory caps, and have allowed plaintiffs like the

   Plaintiff here to recover $300,000 or the equivalent maximum statutory cap"); Barham v. Wal-

   Mart Stores, Inc., No. 3:12-CV-01361 (VAB), 2017 WL 3736702, at *5 (D. Conn. Aug. 30,

   2017) ("a punitive damages award of $175,000 appropriately reflects the malice and reckless

   indifference present in the evidentiary record here").

               Defendants further seek to reduce Plaintiffs punitive damages award because this

   Court denied him the opportunity to put on his net worth. (Def. Br. at 24) (citing TT at 726-27).

   Frattali has waived this argument, as his counsel did not object when the Court closed off this

   line of questioning. (TT 727). While courts have discretion to bifurcate trials when the plaintiff

   seeks punitive damages "to avoid any undue prejudice during the liability phase," Tillery v.

   Lynn, 607 F. Supp. 399, 403 (S.D.N.Y. 1985), Defendants did not request bifurcation. See

   generally E.E.O.C. v. Mavis Discount Tire, Inc., 129 F. Supp. 2d 90, 122 (S.D.N.Y. 2015);

   Lewis, 325 F. Supp. 2d at 337 ("The decision to bifurcate is in the discretion of the trial court,

   and its decision is dependent on the unique facts and circumstances of the case and there is no

   'bright-line test"').

               Finally, while Defendants claim that Port Authority is not indemnifying Frattali, this

   defendant was acting within the scope of his employment, and Defendants have not argued

   otherwise. See Woods v. New York City Dep't of Sanitation, No. 98 CIV. 6918 (JSM), 1999 WL

   476305, at *4 (S.D.N.Y. July 8, 1999) ("the City may be obligated to indemnify the individual

   defendants if their conduct was within the scope of their duties"). The punitive damages award

   should stand.



                                                    28
Case 1:15-cv-01230-WFK-PK Document 91 Filed 11/13/18 Page 35 of 35 PageID #: 1981




                                         CONCLUSION

             This Court should deny Defendants' Rule 50/59 motion in its entirety.

   Dated: November 13, 2018

                                                                          Respectfully submitted,




                                                                 MARJORIE MESIDOR
    STEPHEN BERGSTEIN
                                                             PHILLIPS & AS SOCIATES
    BERGSTEIN & ULLRICH, LLP                                     45 Broadway, Suite 620
    5 Paradies Lane
                                                                  New York, N.Y. 10006
    New Paltz, N.Y. 12561
                                                                        (212) 248-7431
    (845) 469-1277
                                                                    Counsel for Plaintiff




                                                29
